IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL RIVERA,                           §
                                          §   No. 323, 2020
      Petitioner Below,                   §
      Appellant,                          §
                                          §   Court Below–Superior Court
      v.                                  §   of the State of Delaware
                                          §
KOLAWOLE O. AKINBAYO,                     §   C.A. No. N20M-08-059
WARDEN, H.R.Y.C.I,                        §
                                          §
      Respondent Below,                   §
      Appellee.                           §

                             Submitted: March 16, 2021
                               Decided: May 5, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Michael Rivera, filed this appeal from the Superior

Court’s denial of his petition for a writ of habeas corpus. The State has filed a motion

to affirm the judgment below on the ground that it is manifest on the face of Rivera’s

opening brief that his appeal is without merit. We agree and affirm.

      (2)    In September 2019, Rivera was charged by indictment with first-degree

kidnapping and related offenses. In November 2019, the Superior Court granted

Rivera’s second motion for bail reduction and reduced his bail from $200,000 to
$98,000. Jury selection in Rivera’s trial was scheduled to begin on March 19, 2020,

but was continued by the Superior Court because of the COVID-19 pandemic. A

new trial date has not yet been scheduled.

         (3)     On August 12, 2020, Rivera filed a petition for a writ of habeas corpus

in the Superior Court. Rivera alleged, among other things, that (i) his detention is

unconstitutional because he is subject to “excessive bail”; (ii) he has not been able

to access the law library; (iii) there is no corroborating evidence to support his

continued detention, and (iii) the conditions of his detention are harsh and

oppressive. The Superior Court denied the petition on September 8, 2020. This

appeal followed.

         (4)     Under Delaware law, the writ of habeas corpus provides relief on a very

limited basis.1 The remedy of habeas corpus is not available to a petitioner who, on

the face of court records, is legally held in custody pending felony charges.2

         (5)     Here, Rivera is incarcerated pending his trial on the felony charges

referenced above. Rivera’s petition for a writ of habeas corpus did not challenge the

validity of his commitment to state custody. Instead, Rivera complained about

prison conditions and the sufficiency of the evidence against him. On appeal, Rivera

reiterates his complaints about the conditions of his confinement. Such claims do



1
    See 10 Del. C. § 6902.
2
    Haskins v. State, 1989 WL 47831, at *1 (Del. May 1, 1989).
                                                2
not provide a basis for habeas corpus relief. Accordingly, the Superior Court

correctly dismissed Rivera’s petition for a writ of habeas corpus.

      NOW, THEREFORE, IT IS ORDERED that the appellee’s motion to affirm

is GRANTED, and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice




                                         3